Opinion issued October 30, 2018




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-18-00117-CV
                             ———————————
                    IN RE ROVER PIPELINE LLC, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator Rover Pipeline LLC (“Rover”) filed a petition for writ of mandamus,

seeking an order directing the trial court to (1) vacate its order dismissing a portion

of Rover’s claims against Real Party in Interest Chapman Corporation

(“Chapman”) and (2) deny Chapman’s motion to dismiss in its entirety.1



1
      The underlying case is Rover Pipeline, LLC v. Chapman Corporation, cause
      number 2017-56739, pending in the 189th District Court of Harris County, Texas,
      the Honorable Bill Burke presiding.
      We deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a), (d).




                                 PER CURIAM
Panel consists of Justices Jennings, Higley, and Massengale.




                                        2